           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


JAMES R. IRWIN,                                   )
                                                  )
                       Petitioner,                )
                                                  )
vs.                                               )       CIV-19-188-RAW-KEW
                                                  )
BLAINE NELSON, Warden,                            )
                                                  )
                       Respondent.                )


                                     OPINION AND ORDER

       Now before the court is Petitioner=s application for a writ of habeas corpus pursuant

to 28 U.S.C. ' 2254.     It has come to the court=s attention that Petitioner was convicted in

Comanche County, Oklahoma, which is located within the territorial jurisdiction of the

Western District of Oklahoma. Therefore, in the furtherance of justice, this matter may

be more properly addressed in that district.

       Accordingly, pursuant to 28 U.S.C. ' 2241(d), Petitioner=s application for a writ of

habeas corpus is hereby transferred to the Western District of Oklahoma for all further

proceedings.


       IT IS SO ORDERED this 18th day of June, 2019.
